Matter of Berlin (2022 NY Slip Op 00241)





Matter of Berlin


2022 NY Slip Op 00241


Decided on January 13, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:January 13, 2022

PM-11-22
[*1]In the Matter of Benjamin Marc Berlin, an Attorney. (Attorney Registration No. 4919825.)

Calendar Date:January 10, 2022

Before:Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ. 

Benjamin Marc Berlin, Seattle, Washington, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Benjamin Marc Berlin was admitted to practice by this Court in 2011 and lists a business address in Seattle, Washington with the Office of Court Administration. Berlin now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Berlin's application.
Upon reading Berlin's affidavit sworn to November 18, 2021 and filed November 22, 2021, and upon reading the January 4, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Berlin is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Benjamin Marc Berlin's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Benjamin Marc Berlin's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Benjamin Marc Berlin is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Berlin is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Benjamin Marc Berlin shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.